DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  in both claims the word “defusing” is used when the applicant seems to have meant “diffusing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SANDHU (US 20160111632).
Regarding claim 1, SANDHU discloses a method, comprising: 
forming a first heavy metal layer (280 can include tungsten which is a heavy metal, see fig 3 and 3A, para 105) over a substrate (substrate 102, see fig 3, para 73); 
depositing a dielectric material (MgO layer 370, see fig 3 and 3A, para 96) over the first heavy metal layer; 
forming a second heavy metal layer (layer 320 can be cobalt which is a heavy metal, see fig 3 and 3A, para 97) over the dielectric material and the first heavy metal layer; and 
diffusing elements of the dielectric material into one or more of the first heavy metal layer or the second heavy metal layer (an element 372 diffuses from 370 into 280, see fig 3A, para 100).
Regarding claim 2, SANDHU discloses the method of claim 1, wherein the depositing the dielectric material forms a plurality of molecules of the dielectric material randomly distributed in-plane on a surface of the first heavy metal layer (the molecules 372 are distributed at least indirectly on 280, see fig 3A).
Regarding claim 3, SANDHU discloses the method of claim 1, further comprising forming a magnetic tunnel junction structure adjacent to one of the first heavy metal layer or the second heavy metal layer (a magnetic tunnel junction is formed by layers 420, 330 and 510 after the process of fig 3, see fig 5, para 123).
Regarding claim 4, SANDHU discloses the method of claim 1, wherein the first heavy metal layer and the second heavy metal layer are each thinner than about 10 Ang (the lower layer getter seed region can be 7.5 Angstroms thick, see para 82).
Regarding claim 6, SANDHU discloses the method of claim 1, wherein the first heavy metal layer is one or more of tungsten (280 can include tungsten which is a heavy metal, see fig 3 and 3A, para 105), platinum, or tantalum.
Regarding claim 7, SANDHU discloses the method of claim 1, wherein the dielectric material is one or more of magnesium oxide (370 can be MgO, see para 107), silicon dioxide or iron (III) oxide.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANDHU (US 20160111632) in view of ON (US 20180301266).
Regarding claim 5, SANDHU discloses the method of claim 1.
SANDHU fails to explicitly disclose a method, wherein the average thickness of the deposited dielectric material is less than about 1 Ang.
ON teaches a method, wherein the average thickness of the deposited dielectric material is less than about 1 Ang (the oxide layer can be 0.05 nm thick, see fig 1, para 52).
SANDHU and ON are analogous art because they both are directed towards magnetic tunneling devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SANDHU with the specific layer thickness of ON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SANDHU with the specific layer thickness of ON in order to enhance the magnetic properties of the ferromagnetic layer (see ON para 52).
Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior are of record fails to disclose, singularly or in combination, at least a method comprising forming on a substrate a spin-orbit torque layer including a vertical stack of a first, second and third heavy metal layers, a first dielectric layer between the first and second heavy metal layers, and a second dielectric layer between the second and third heavy metal layers; and forming a magnetic tunnel junction vertically adjacent to the spin-orbit torque layer as required by claims 8 and 17.  These represent the main differences between the prior art of record and the device of claims 8 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811